DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 07/11/2022. Claims 1-20 remain pending for consideration on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1, 2, 4, 5, 8, 9, 11, 13, 14, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alston (US 8863540 B2). 
    PNG
    media_image1.png
    848
    611
    media_image1.png
    Greyscale

[AltContent: textbox (Alston (US 8863540 B2))]

    PNG
    media_image2.png
    789
    536
    media_image2.png
    Greyscale
[AltContent: textbox (Alston (US 8863540 B2))]




[AltContent: textbox (Alston (US 8863540 B2))]
    PNG
    media_image3.png
    577
    726
    media_image3.png
    Greyscale








Regarding Claim 1, Alston teaches a transport refrigeration unit (TRU) system (Fig. 1, 10), comprising:
a TRU comprising a TRU controller (Fig. 1, 50) receptive of control data reflective of temperature profiles of one or more container compartments (Col. 18, lines 20-34) and configured to operate the TRU in accordance with the control data (Col. 14, line 66 – Col. 15, line 2); and
an energy storage device (ESD) (Fig. 1, 40) comprising an ESD controller (Fig. 1, 60),
the TRU and the ESD controllers being communicatively coupled (Col. 15, lines 19-29).
This embodiment of Alston fails to disclose wherein the ESD controller is configured to determine an energy need of the TRU to take an action in response to the control data and the ESD, under control of the ESD controller, being configured to provide energy to the TRU in accordance with the energy need. 
However, in an alternate embodiment referring to Fig. 10, Alston discloses a power management module that comprises the battery management controller (60) and the HVAC component controller (50) (Col 23. Lines 59-66). Alston further discloses that the HVAC component controller in combination with the battery management controller (60) is capable of handling the power requirements and operation of the HVAC system (10) (Col 8, lines 22-27). Here, the power management module comprising the battery management controller and HVAC component controller is considered equivalent to the ESD.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art at the effective filing date, to modify the device of Alston  to have wherein the ESD controller configured to determine an energy need of the TRU to take an action in response to the control data and the ESD, under control of the ESD controller, being configured to provide energy to the TRU in accordance with the energy need, in view of the teachings of Alston, in order to incorporate a self-learning controller to maximize the battery replacement life (Col. 27, lines 21-28).

Regarding claim 2, Alston, as modified, teaches the TRU system according to claim 1 above and Alston teaches wherein the ESD comprises:
a battery (Fig. 1, 40);
a housing for the battery (Col. 23, lines 66-67); and
an external power input (Col 23, lines 34-36).

Regarding claim 4, Alston, as modified, teaches the TRU system according to claim 1 above and Alston teaches wherein:
The TRU is supportively disposable on a side wall of a container, and
the ESD is supportively disposable on an underside of the container (Col. 18, lines 54-61).

Regarding claim 5, Alston, as modified, teaches the TRU system according to claim 1 above and Alston teaches further comprising networks to which the TRU and the ESD are coupled, wherein the networks comprise wiring routable along an exterior of a container (Col. 19, lines 59-63)

Regarding claim 8, Alston teaches a transport refrigeration unit (TRU) system for use with a container pulled by a cab powered by a diesel engine (Col. 23, lines 12-15), the TRU system comprising:
a TRU comprising a TRU controller receptive of control data reflective of temperature profiles of one or more compartments in the container (Col. 18, lines 20-34) and configured to operate the TRU in accordance with the control data (Col. 14, line 66 – Col. 15, line 2);
an energy storage device (ESD) (Fig. 1, 40)  separate from the diesel engine and comprising an ESD controller (Fig. 1, 60); and
communication and power networks to which the TRU and the ESD are respectively coupled (Col. 15, lines 19-29), (Col. 19, lines 59-63)
This embodiment of Alston fails to disclose wherein the ESD controller being configured to determine from communications with the TRU controller via the communication network an energy need of the TRU to take an action in response to the control data and to control the ESD to provide energy to the TRU in accordance with the energy need via the power network.
However, in an alternate embodiment referring to Fig. 10, Alston discloses a power management module that comprises the battery management controller (60) and the HVAC component controller (50) (Col 23. Lines 59-66). Alston further discloses that the HVAC component controller in combination with the battery management controller (60) is capable of handling the power requirements of the HVAC system (10) (Col 8, lines 22-27). Here, the power management module comprising the battery management controller and HVAC component controller is considered equivalent to the ESD. Alston also discloses the TRU and ESD controllers are coupled via a communications network (Col. 10, lines 25-35).
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art at the effective filing date, to modify the device of Alston to have wherein the ESD controller being configured to determine from communications with the TRU controller via the communication network an energy need of the TRU to take an action in response to the control data and to control the ESD to provide energy to the TRU in accordance with the energy need via the power network, in view of the teachings of Alston, in order to incorporate a self-learning controller to maximize the battery replacement life (Col. 27, lines 21-28).

Regarding claim 9, Alston, as modified, teaches the TRU system according to claim 8 above and Alston teaches wherein the container is formed to define an interior with a single compartment (Col. 5, lines 49-60).

Regarding claim 11, Alston, as modified, teaches the TRU system according to claim 8 above and Alston teaches wherein the ESD comprises:
a battery (40);
a housing for the battery and the ESD controller (Col. 23, lines 51-67); and
an external power input (Col 23, lines 34-36).
Regarding claim 13, Alston, as modified, teaches the TRU system according to claim 8 above and Alston teaches wherein:
the TRU is supportively disposable on a side wall of the container, and
the ESD is supportively disposable on an underside of the container (Col. 18, lines 45-61).

Regarding claim 14, Alston, as modified, teaches the TRU system according to claim 8 above and Alston teaches wherein the communication and power networks respectively comprise wiring routable along an exterior of the container. (Col. 15, lines 19-29), (Col. 19, lines 59-63).

Regarding claim 17, Alston teaches a method of operating a transport refrigeration unit (TRU) system for use with a container pulled by a cab powered by a diesel engine, the method comprising: 
receiving, at a TRU controller of a TRU, control data reflective of temperature profiles of one or more compartments in the container (Col. 18, lines 20-34);
operating the TRU in accordance with the control data (Col. 15, lines 19-29);
This embodiment of Alston fails to disclose: determining, at an energy storage device (ESD) controller of an ESD which is separate from the diesel engine, an energy need of the TRU to take an action in response to the control data, the determining of the energy need of the TRU at the ESD controller being derived from communications between the TRU and ESD controllers via a communications network; and executing control of the ESD by the ESD controller to provide energy to the TRU in accordance with the energy need via a power network.
However, in an alternate embodiment referring to Fig. 10, Alston discloses a power management module that comprises the battery management controller (60) and the HVAC component controller (50) (Col 23. Lines 59-66). Alston further discloses that the HVAC component controller in combination with the battery management controller (60) is capable of handling the power requirements of the HVAC system (10) (Col 8, lines 22-27). Here, the power management module comprising the battery management controller and HVAC component controller is considered equivalent to the ESD. Alston also discloses the TRU and ESD controllers are coupled via a communications network (Col. 10, lines 25-35).
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art at the effective filing date, to modify the device of Alston to determine, at an energy storage device (ESD) controller of an ESD which is separate from the diesel engine, an energy need of the TRU to take an action in response to the control data, the determining of the energy need of the TRU at the ESD controller being derived from communications between the TRU and ESD controllers via a communications network; and executing control of the ESD by the ESD controller to provide energy to the TRU in accordance with the energy need via a power network, in view of the teachings of Alston, in order to incorporate a self-learning controller to maximize the battery replacement life (Col. 27, lines 21-28).
Regarding claim 19, Alston, as modified, teaches the method according to claim 17 above and Alston teaches further comprising charging a battery of the ESD (Col 23, lines 34-36).


Claims 3 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Alston and Goldstein (US 20170038115 A1).
[AltContent: textbox (Goldstein (US 20170038115 A1))]
    PNG
    media_image4.png
    699
    650
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    719
    503
    media_image5.png
    Greyscale



Regarding claim 3, Alston, as modified, teaches the TRU system according to claim 2 above but Alston does not teach the battery housing having an access panel and a coolant pathway.
	However, Goldstein teaches a battery housing (Fig. 5, 210) comprising an access panel (Fig. 1, 114) and a coolant pathway (Fig. 5, 240).
Therefore, it is a simple mechanical expedient that would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alston to have wherein the battery housing has an access panel and a coolant pathway, in view of the teachings of Alston, in order to increase accessibility and provide cooling/ventilation of the battery (¶ 0032, 0040).

Regarding claim 12, Alston, as modified, teaches the invention of claim 11 above but Alston does not teach the battery housing having an access panel and a coolant pathway.
However, Goldstein teaches a battery housing (Fig. 5, 210) comprising an access panel (Fig. 1, 114) and a coolant pathway (Fig. 5, 240).
Therefore, it is a simple mechanical expedient that would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alston to have wherein the battery housing has an access panel and a coolant pathway, in view of the teachings of Goldstein, in order to increase accessibility and provide cooling/ventilation of the battery (¶ 0032, 0040).


    PNG
    media_image6.png
    839
    516
    media_image6.png
    Greyscale
[AltContent: textbox (Ling (GB 2513944 A))]Claims 6 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alston and Ling (GB 2513944 A).

	

Regarding claim 6, Alston, as modified, teaches the invention of claim 1 above but Alston does not teach networks to which the TRU and ESD are coupled, wherein at least one of the networks comprises a wireless communication pathway.
	However, Ling teaches a network to which the TRU (Fig. 2, 70) and the ESD (Fig. 2, 58) are coupled, wherein at least one of the networks comprises a wireless communication pathway (Fig. 2, 86).
Therefore, it is a simple mechanical expedient that would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alston to have networks to which the TRU and ESD are coupled, wherein at least one of the networks comprises a wireless communication pathway, in view of the teachings of Ling, in order to enable communication opportunities with additional remote devices to better monitor and manage the system (Page 11, lines 14-19).

	Regarding claim 15, Alston, as modified, teaches the invention of claim 8 above but Alston does not teach a coupled TRU and ESD, wherein at least one of the networks comprises wireless a communication pathway.
	However, Ling teaches a network to which the TRU (Fig. 2, 70) and the ESD (Fig. 2, 58) are coupled, wherein at least one of the networks comprises a wireless communication pathway (Fig. 2, 86).
Therefore, it is a simple mechanical expedient that would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alston to have networks to which the TRU and ESD are coupled, wherein at least one of the networks comprises a wireless communication pathway, in view of the teachings of Ling, in order to enable communication opportunities with additional remote devices to better monitor and manage the system (Page 11, lines 14-19).

[AltContent: textbox (Awwad (WO 2008153518 A1))]
    PNG
    media_image7.png
    752
    576
    media_image7.png
    Greyscale

Claims 7, 16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alston and Awwad (WO 2008153518 A1)

Regarding claim 7, Alston, as modified, teaches the invention of claim 1 above but Alston does not teach a system wherein the ESD controller is further configured to identify an additional load, to determine that the additional load has an additional energy need and to control the ESD to provide energy to the additional load in accordance with the additional energy need.
However, Awwad teaches wherein an ESD controller (Fig. 1, 117) is further configured to identify an additional load, to determine that the additional load has an additional energy need and to control the ESD to provide energy to the additional load in accordance with the additional energy need (¶ 0016 & 0017).
Therefore, it is a simple mechanical expedient that would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alston to have a system wherein the ESD controller is further configured to identify an additional load, to determine that the additional load has an additional energy need and to control the ESD to provide energy to the additional load in accordance with the additional energy need, in view of the teachings of Awwad, in order to prioritize energy distribution to refrigeration specific loads (¶ 0016). 



Regarding claim 16, Alston, as modified, teaches the invention of claim 8 above but Alston does not teach a system wherein the ESD controller is further configured to identify an additional load, to determine that the additional load has an additional energy need and to control the ESD to provide energy to the additional load in accordance with the additional energy need.
However, Awwad teaches wherein an ESD controller (Fig. 1, 117) is further configured to identify an additional load, to determine that the additional load has an additional energy need and to control the ESD to provide energy to the additional load in accordance with the additional energy need (¶ 0016 & 0017).
Therefore, it is a simple mechanical expedient that would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alston to have a system wherein the ESD controller is further configured to identify an additional load, to determine that the additional load has an additional energy need and to control the ESD to provide energy to the additional load in accordance with the additional energy need, in view of the teachings of Awwad, in order to prioritize energy distribution to refrigeration specific loads (¶ 0016). 






Regarding Claim 20, Alston, as modified, teaches the method of claim 17 above but Alston does not teach further comprising: identifying, at the ESD controller, an additional load; determining, at the ESD controller, that the additional load has an additional energy need; and executing additional control of the ESD by the ESD controller to provide energy to the additional load in accordance with the additional energy need.
However, Awwad teaches wherein an ESD controller (Fig. 1, 117) is further configured to identify an additional load, to determine that the additional load has an additional energy need and to control the ESD to provide energy to the additional load in accordance with the additional energy need (¶ 0016 & 0017).
Therefore, it is a simple mechanical expedient that would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alston to have further comprising: identifying, at the ESD controller, an additional load; determining, at the ESD controller, that the additional load has an additional energy need; and executing additional control of the ESD by the ESD controller to provide energy to the additional load in accordance with the additional energy need, in view of the teachings of Awwad, in order to prioritize energy distribution to refrigeration specific loads (¶ 0016). 

[AltContent: textbox (Nelson (WO 2015100398 A1))]
    PNG
    media_image8.png
    901
    550
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    899
    461
    media_image9.png
    Greyscale

Claims 10 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alston and Nelson (WO 2015100398 A1)

Regarding claim 10, Alston, as modified, teaches the invention of claim 8 above but Alston does not teach wherein: the container is formed to define an interior with a proximal compartment and remote compartment, and where the TRU is configured to control an environment within the proximal compartment and comprises remote TRUs which are respectively configured to control respective environments within the remote compartments.
However, Nelson teaches a container formed to define an interior with a proximal compartment (Fig. 1, 152a) and remote compartments (Fig. 1, 152b, 152c), and the TRU (Fig. 1, 110) is configured to control an environment within the proximal compartment and comprises remote TRUs (Fig. 1, 165) which are respectively configured to control respective environments within the remote compartments (Page 5, lines 8-20).
Therefore, it is a simple mechanical expedient that would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alston to have wherein: the container is formed to define an interior with a proximal compartment and remote compartment, and where the TRU is configured to control an environment within the proximal compartment and comprises remote TRUs which are respectively configured to control respective environments within the remote compartments, in view of the teachings of Nelson, in order to control each refrigeration zone and maintain the desired set temperature by obtaining various operating conditions of each compartment (Page 5, lines 24-29). 

Regarding claim 18, Alston, as modified, teaches the method of claim 17 above and Alston teaches calculating the energy need of the TRU (Fig. 7, step 732 discloses implicitly an energy need of the TRU is determined).
Alston fails to teach wherein the determining comprises recognizing a type of the TRU.
However, Nelson teaches a system where at step 310 (Fig. 3) the various current loads are monitored by generating current data indicating the amount of current being used by each of the various current loads, therefore implying that the current loads are distinguishable and a type of the TRU may be determined (Page 10, lines 19-27).
Therefore, it is a simple mechanical expedient that would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alston to have wherein the determining comprises recognizing a type of the TRU, in view of the teachings of Nelson, in order to better measure and control multiple compartments (Page 5, lines 8-20).






Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
Applicant argues that Alston’s first battery is not configured to provide energy to the TRU in accordance with the energy need. However, Alston teaches that the power requirements (i.e. an energy need) and operation of the HVAC system (10) are handled by the battery management controller (60) and the HVAC component controller (50), respectively (Col. 8, lines 22-27). Thus, the battery management controller determines the power requirements of the HVAC system (10). Referring to an alternative embodiment of the power system (70; Fig. 10), Alston teaches a system that comprises the battery management controller (60), the HVAC component controller (50) and the first battery (40) wherein the components may or may not be contained within a single housing (Col. 23, lines 51-67). The first embodiment (Fig. 1) disposes the battery management controller and HVAC controller within the HVAC system (10), whereas the alternative embodiment (Fig. 10) disposes the controllers within the power system (70). With the battery and the controllers being disposed within the same system, it is obvious to consider the combination of controllers equivalent to the ESD controller as the battery management controller (60) determines the power requirements of the HVAC system (10) and the HVAC component controller (50) operates the system and demands the battery management controller supply power to the HVAC system. Thus, as stated in the rejection of claim 1 above, the power management module (70), comprising the controllers (50, 60) and the first and second batteries (40, 42) may be considered equivalent to the ESD. To clarify, when making the combination of Alston Fig. 1 and Alston Fig. 10 as outlined in the rejection of claim 1 supra, the combination would necessarily include the battery management controller and HVAC controller disposed within the battery system, in order to incorporate a self-learning controller to maximize the battery replacement life (Col. 27, lines 21-28).
Applicant agues the rejections of claims 8 and 17 for similar reasons as the arguments to claim 1. As the arguments to claim 1 have been addressed above, the same reasoning applies to rejections 8 and 17.
Applicant argues the rejection of dependent claims 2-7, 9-16 and 8-20 for similar reasons set forth above regarding claims 1, stating that the first battery 40 does not comprise Alston’s battery management controller 60 and Alston’s HVAC component controller 50. As stated above, considering the alternative power module embodiment (70; Fig. 10), the controllers and battery are all disposed within the same system and the power management module (70) as whole may be considered equivalent to the ESD. The battery management controller handles the energy needs of the system and the HVAC component controller handles the operations of the system (Col. 8, lines 22-27). Therefore, this configuration provides a system that is configured to provide energy to the system in accordance with the energy need.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.M./Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763